UNPUBLISHED


                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-7465


MICHAEL C. CORPENING,

                Petitioner - Appellant,

          v.

TRACEY JOHNS,

                Respondent – Appellee,

          and

FEDERAL BUREAU OF PRISONS; UNIT MANAGER MS. HARRIS; SIS TECH
D. DENSON; TILLEY DITO,

                Respondents.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:11-hc-02057-FL)


Submitted:   January 22, 2013                Decided: January 24, 2013


Before WILKINSON, NIEMEYER, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Christopher Corpening, Appellant Pro Se.      Michael
Bredenberg, FMC BUTNER FEDERAL MEDICAL CENTER, Butner, North
Carolina, Jennifer Dee Dannels, OFFICE OF THE UNITED STATES
ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Michael   Christopher      Corpening,     a   federal    prisoner,

appeals    the   district   court’s   order    denying    relief    on   his   28

U.S.C.A. § 2241 (West 2006 & Supp. 2012) petition.                       We have

reviewed the record and find no reversible error.              Accordingly,

although we grant leave to proceed in forma pauperis, we affirm

the district court’s judgment.         Corpening v. Johns, No. 5:11-hc-

02057-FL    (E.D.N.C.   Aug.    6,    2012).     We   dispense      with    oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                    AFFIRMED




                                       3